               Case 18-12012-LSS      Doc 385     Filed 11/19/18    Page 1 of 4


                        UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE
In re:

OPEN ROAD FILMS, LLC, et al.,                     CASE NO.       18-12012-LSS

     Debtors.                                     Chapter 11
_______________________________/


     SOUS CHEF, LLC’S SUPPLEMENT TO OBJECTION TO PROPOSED CURE
      AMOUNT AND REQUEST FOR ADJOURNMENT OF HEARING THEREON

         Sous Chef, LLC, (“Sous Chef”), by and through undersigned counsel, hereby

supplements its previously filed Objection [Docket No. 282] to the Debtors’ Notice of

Proposed Assumption and Assignment of Executory Contracts and Unexpired Leases

[Docket No. 172] and the Schedule of Amended Cures [Docket No. 248] (collectively,

the “Cure Notices”) and requests that the Court adjourn the hearing currently scheduled

for November 21, 2018 as it relates to the Sous Chef cure dispute. In support hereof,

Sous Chef respectfully represents as follows:

                                        BACKGROUND

          1.    On September 6, 2018 (“Petition Date”), the above-captioned debtors

 (“Debtors”), filed voluntary petitions for relief under Chapter 11 of Title 11 of the

 United States Code (“Bankruptcy Code”).

          2.    On the Petition Date, Debtors filed a motion (“Sale Motion”) seeking

 this Court’s approval of the sale of substantially all of their assets (“Sale”) and related

 bid procedures. The Court has already entered orders approving, and amending,

 bid procedures relating to the Sale. A hearing on the Sale Motion is currently

 scheduled for November 21st.

          3.    Sous Chef and the Debtors are parties to a Distribution Rights

 Acquisition Agreement dated May 20, 2013 and an Amendment No. 1 to Agreement
             Case 18-12012-LSS      Doc 385    Filed 11/19/18   Page 2 of 4



 dated February 14, 2014 (collectively, the “Distribution Agreement”). The Cure

 Notices identify the Distribution Agreement as a contract potentially to be assumed

 and assigned to the buyer under the Sale. The deadline for the Debtors to identify

 whether the film which is the subject of the Distribution Agreement will be added to

 Schedule 1.1(b) of the asset purchase agreement has been extended to November

 19th at 5:00 p.m. The Cure Notices list a cure amount of $108,512.00 in connection

 with the Distribution Agreement.


      4.      In its earlier Objection, Sous Chef objected to the cure amount set forth

in the Cure Notices and stated that the actual amount necessary to cure the Distribution

Agreement is $7,500,000.00.

      5.      As noted in the Objection, prior to the Petition Date, and in accordance

with the terms of the Distribution Agreement, Sous Chef demanded arbitration to

determine Sous Chef’s claims of breach of contract, negligence and fraud against the

Debtors.

      6.      Also in accordance with the arbitration terms of the Distribution

Agreement, Sous Chef instituted the arbitration proceedings with JAMS. JAMS

assigned the case Reference Number 1460004689 but Debtors commenced these

bankruptcy cases prior to any hearing before JAMS.

      7.      The Debtors recently provided Sous Chef with their internal backup

supporting the Debtors’ proposed cure amount. However, as set forth in the arbitration

proceedings, Sous Chef’s breach of contract and other claims cast doubt on the veracity

of the underling information provided.

      8.      It appears from the agenda filed for the November 21st hearing that the
             Case 18-12012-LSS      Doc 385     Filed 11/19/18   Page 3 of 4



Debtors intend to “go forward” with all cure disputes, including the Sous Chef cure

dispute. Sous Chef respectfully requests that the Court adjourn any hearing on the

Sous Chef cure dispute to a later date.

      9.       As an initial matter, the determination of Sous Chef’s claims under the

Distribution Agreement is subject to a binding arbitration clause. Even if this Court were

the proper forum to adjudicate the issues, a reasonable period for discovery must be

allowed prior to any hearing on this contested matter.

      10.      Moreover, Sous Chef’s principal and its general counsel both reside in

southern California and were directly impacted by the wildfires currently sowing

devastation in the area. Both were subject to mandatory evacuations and have been

understandably preoccupied with that situation over the past week. Neither is able to

attend the hearing on the 21st. But even if they could, absent discovery, the Court will

not be in a position to make a determination on the proper cure amount.

      11.      Accordingly, the hearing on the cure dispute with respect to the

Distribution Agreement should be adjourned to a later date following the conclusion of

discovery.

      12.      Sous Chef reserves all rights, remedies, claims and defenses in

connection with the Distribution Agreement, the Sale and the Cure Notices.
             Case 18-12012-LSS       Doc 385    Filed 11/19/18   Page 4 of 4




               WHEREFOR, Sous Chef respectfully requests that the Court (i) adjourn

the hearing on the Sous Chef cure dispute to a later date, (ii) enter a discovery

scheduling order, and (iii) grant such other and further relief as the Court deems to be

just and equitable.

Dated: November 19, 2018

                                          /s/ Mary F. Caloway
                                          Buchanan Ingersoll & Rooney PC
                                          Mary F. Caloway (No. 3059)
                                          919 North Market Street, Suite 1500
                                          Wilmington, Delaware 19801-3046
                                          Telephone: (302) 552-4200
                                          Mary.caloway@bipc.com

                                          Counsel for Sous Chef, LLC
